                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOSHUA-DAVIS BLAND,                                Case No. 19-cv-02348-HSG
                                   8                    Plaintiff,                          ORDER OF TRANSFER
                                   9             v.

                                  10     SCOTT KERNAN, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, an inmate at High Desert State Prison in Susanville, California, has filed a pro se

                                  14   civil rights action against the California Department of Corrections and Rehabilitation (“CDCR”)

                                  15   and former CDCR Secretary Scott Kernan, alleging that certain CDCR policies prevent him from

                                  16   practicing his religion. Dkt. No. 1. High Desert State Prison is located in Lassen County, within

                                  17   the venue of the Eastern District of California, and the CDCR is located in Sacramento County,

                                  18   which is also within the venue of the Eastern District of California. See 28 U.S.C. § 84(b). No

                                  19   defendant is alleged to reside in, and none of the events or omissions giving rise to the complaint

                                  20   occurred in, the Northern District. Venue therefore is proper in the Eastern District, and not in this

                                  21   one. See 28 U.S.C. § 1391(b). Accordingly, in the interests of justice and pursuant to 28 U.S.C. §

                                  22   1406(a), this action is TRANSFERRED to the United States District Court for the Eastern District

                                  23   of California. The Clerk of the Court is directed to transfer the case forthwith.

                                  24          IT IS SO ORDERED.

                                  25   Dated: 6/6/2019

                                  26                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  27                                                    United States District Judge
                                  28
